April 26, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
   TEX-FIN, INC., AND TEXAS WORKFORCE COMMISSION, Appellants

NO. 14-15-00267-CV                      V.

                     GUSTAVO E. DUCHARNE, Appellee
                     ________________________________

      This cause, an appeal from the final summary judgment in favor of appellee
Gustavo E. Ducharne, signed January 25, 2015, was heard on the transcript of the
record. We have inspected the record and find error. We therefore order the
judgment of the court below REVERSED with regard to the portion of the
judgment remanding the case to the TWC for further proceedings to determine the
amount of wages due to Ducharne. We order the remainder of the judgment
AFFIRMED and REMAND for further proceedings in accordance with our
opinion.

       We further order that appellant Tex-Fin, Inc., shall pay costs by reason of
this appeal.

      We further order this decision certified below for observance.